Case 3:18-cv-00092-RJD Document 71 Filed 10/30/20 Page 1 of 10 Page ID #733




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

CHRISTOPHER WYMA,                               )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )             Case No. 18-cv-92-RJD
                                                )
MOHAMMED SIDDIQUI and WEXFORD                   )
HEALTH SOURCES, INC.,                           )
                                                )
       Defendants.                              )

                                             ORDER

DALY, Magistrate Judge:

        Plaintiff Christopher Wyma, an inmate in the custody of the Illinois Department of

Corrections (“IDOC”), filed this lawsuit pursuant to 42 U.S.C. § 1983 alleging his constitutional

rights were violated while he was incarcerated at Menard Correctional Center. In his Third

Amended Complaint, Plaintiff claims he was not provided with certain medications to treat his

psychiatric condition as well as irritable bowel syndrome and acid reflux. Plaintiff is proceeding

in this action on the following claim against Defendants Dr. Siddiqui and Wexford Health Sources,

Inc. (“Wexford”):

               Count One:     While Plaintiff was incarcerated at Menard in 2017, Defendants
                              showed deliberate indifference to Plaintiff’s serious medical needs
                              by delaying and/or failing to provide him with needed medications
                              and treatment in violation of the Eighth Amendment.

       Defendants filed a motion for summary judgment on March 11, 2020 (Doc. 68). Along

with their motion, Defendants filed a Rule 56 Notice informing Plaintiff of his obligation to file a

response to their motion and advising him of the perils of failing to respond (see Doc. 70).

Plaintiff’s response to the motion was due by April 13, 2020. No response, or any other filing,

                                          Page 1 of 10
Case 3:18-cv-00092-RJD Document 71 Filed 10/30/20 Page 2 of 10 Page ID #734




has been received by Plaintiff since Defendants’ motion was filed.

        For the reasons set forth below, Defendants’ motion for summary judgment is

GRANTED.

                                                 Background

        According to his unverified complaint, Plaintiff arrived at Menard on April 19, 2017 and,

during intake, Plaintiff told “several nurses” that he was not receiving his psych medication (see

Doc. 15 at 7)1. The nurses did not refer Plaintiff to see “psych” or medical (Id.). Plaintiff asserts

Dr. Siddiqui is the Medical Director and should have had personal knowledge that Plaintiff was

not being treated “after [he] saw sick call several times for the same reasons” (Id.). Plaintiff

received two medications, Dicyclomine and Famotidine, for IBS and acid reflux while at Menard,

but they expired around May 10, 2017 (Doc. 1 at 8). Plaintiff alleges that instead of having these

medications renewed or being seen by a doctor, he was taken off of them (Id.). Plaintiff further

alleges that medical staff knew the medications were set to expire, but they delayed in having him

see a doctor for several months (Id.). Plaintiff claims Dr. Siddiqui refused to see him in a timely

manner to prescribe his medications (Id.). Because of the delays in being seen by a doctor,

Plaintiff experienced severe stomach pain and was unable to keep food down (Id.). Plaintiff

asserts he received his psych medication on June 18, 2017. It is not clear from the complaint

when or if Plaintiff’s Dicyclomine and Famotidine were renewed.

        Upon his transfer to Menard on April 19, 2017, Plaintiff’s “Offender Health Status

Transfer Summary” documented that Plaintiff suffered from acid reflux, hypertension, and IBS

(Affidavit of Mohammed Siddiqui, MD, Doc. 69-1 at ¶ 7; see Doc. 69-2 at 1). Plaintiff had
1
  Because Plaintiff’s complaint is not verified, it is not evidence that the Court considers in determining whether
Defendants are entitled to summary judgment. The Court, however, has included the allegations set forth in the
complaint to provide context to Plaintiff’s claims given Plaintiff’s failure to respond to Defendants’ motion for
summary judgment.
                                                 Page 2 of 10
Case 3:18-cv-00092-RJD Document 71 Filed 10/30/20 Page 3 of 10 Page ID #735




prescriptions for Pepcid, used to treat an excess of acid in the stomach, and Bentyl, used to relieve

cramps or spasms of the stomach, intestines, and bladder (Id.). There were no prescriptions noted

for any psychotropic medications (Id.).         Plaintiff’s “Medication Administration Record”

indicated Plaintiff had a one-month prescription for the Pepcid and Bentyl, set to expire on May

11, 2017 (Doc. 69-1 at ¶ 8).

        On May 10, 2017, Plaintiff was seen in nurse sick call for indigestion/heart burn (Doc. 69-1

at ¶ 14; see Doc. 69-2 at 4). The nurse provided Plaintiff with antacid tablets for 3 days and/or

Pepcid for 3 days and advised him to return to sick call if his symptoms worsened or did not

improve within one week (Doc. 69-1 at 14; see Doc. 69-2 at 4).

        Plaintiff was seen for a mental health evaluation on May 24, 2017 (Doc. 69-1 at ¶ 15).

Plaintiff reported that he was not receiving his psychotropic medications and the counselor told

Plaintiff she would follow-up on his psychiatric referral (Id.). On June 15, 2017, Plaintiff had a

psychiatric diagnostic evaluation by a psychiatrist and was prescribed Buspar, Remeron, and

Effexor (Id. at ¶ 16).

        Later, on July 8, 2017, Plaintiff was seen in nurse sick call for indigestion and heart burn

(Doc. 69-1 at ¶ 17; see Doc. 69-2 at 6). Plaintiff was assessed and referred to a doctor for renewal

of Pepcid and Bentyl, and provided 12 tablets of Pepcid (Id.). On September 13, 2017, Plaintiff

was seen by nurse practitioner Michael Moldenhauer (Doc. 69-1 at ¶ 19; see Doc. 69-2 at 8).

Nurse practitioners such as Moldenhauer are licensed advanced practical nurses who are fully

licensed to diagnosis conditions and prescribe medications (Doc. 69-1 at ¶ 18). Moldenhauer

prescribed Bentyl and Pepcid for 6 months (Doc. 69-1 at ¶ 19; see Doc. 69-2 at 8).

        Plaintiff was next seen on nurse sick call for complaints of nausea and vomiting on October

15, 2017 (Doc. 69-1 at ¶ 20; see Doc. 69-2 at 10). Plaintiff was assessed and referred to a doctor
                                         Page 3 of 10
Case 3:18-cv-00092-RJD Document 71 Filed 10/30/20 Page 4 of 10 Page ID #736




(Id.). Plaintiff saw NP Moldenhauer for a follow-up on October 23, 2017 (Doc. 69-1 at ¶ 21; see

Doc. 69-2 at 12). Plaintiff again complained of nausea and vomiting and indicated he did not

have enough time to eat due to his IBS (Id.). Moldenhauer considered it was possible Plaintiff

had a Helicobacter pylori (H. pylori) infection (Id.). Moldenhauer issued Plaintiff a feed-in-cell

permit for two months, and prescribed antibiotics, Amoxicillin and Biaxin, for 14 days (Id.).

Plaintiff was to follow-up in two weeks (Id.).

       Plaintiff saw Moldenhauer again on November 29, 2017 and assessed Plaintiff’s condition

as possible nervousness, anxiety, chronic gastritis, or diverticulitis (Doc. 69-1 at ¶ 22; see Doc.

69-2 at 14).     Moldenhauer ordered a KUB (kidney, ureter, and bladder) x-ray, a CMP

(comprehensive metabolic panel), a CBC (complete blood count), a urinalysis, and a fecal occult

blood test, and referred Plaintiff to Defendant Dr. Siddiqui (Doc. 69-1 at ¶ 22; see Doc. 69-2 at 14).

       Dr. Siddiqui saw Plaintiff on December 21, 2017 (Doc. 69-1 at ¶ 24; see Doc. 69-2 at 16).

Dr. Siddiqui discontinued Pepcid, and prescribed Prilosec and Reglan to address Plaintiff’s

stomach complaints (Doc. 69-1 at ¶ 24; see Doc. 69-2 at 16). Dr. Siddiqui also continued

Plaintiff’s feed-in permit for 12 months (Id.). Plaintiff was next seen by a nurse on January 25,

2018 for complaints of not being able to keep food down and losing weight (Doc. 69-1 at ¶ 27; see

Doc. 69-2 at 17). Plaintiff was seen by a nurse practitioner on January 31, 2018 who ordered an

x-ray of Plaintiff’s neck and labs (Doc. 69-1 at ¶ 28; see Doc. 69-2 at 18).

       On March 7, 2018, Plaintiff again saw Dr. Siddiqui for complaints of vomiting and losing

weight (Doc. 69-1 at ¶ 29; see Doc. 69-2 at 21). All of Plaintiff’s blood work was negative (Id.).

Dr. Siddiqui advised Plaintiff to drink nutrition shakes and planned to refer Plaintiff to a

gastroenterologist (Id.).

       Plaintiff saw Dr. Mark Feldman, a gastroenterologist, on May 16, 2018, who diagnosed
                                       Page 4 of 10
Case 3:18-cv-00092-RJD Document 71 Filed 10/30/20 Page 5 of 10 Page ID #737




Plaintiff with achalasia, a disorder that makes it difficult for food and liquid to pass into the

stomach, after Plaintiff had an EGD (esophagogastroduodenoscopy) on July 18, 2018 (Doc. 69-1

at 30).     Dr. George Patterson, a thoracic surgeon, performed an esophagomytomy on Plaintiff to

treat his achalasia in November 2018 (Doc. 69-1 at ¶ 32).

                                  Summary Judgment Standard

          Summary judgment is appropriate only if the moving party can demonstrate “that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322(1986); see also

Ruffin-Thompkins v. Experian Information Solutions, Inc., 422 F.3d 603, 607 (7th Cir. 2005).

The moving party bears the initial burden of demonstrating the lack of any genuine issue of

material fact. Celotex, 477 U.S. at 323. Once a properly supported motion for summary

judgment is made, the adverse party “must set forth specific facts showing there is a genuine issue

for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A genuine issue of

material fact exists when “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Estate of Simpson v. Gorbett, 863 F.3d 740, 745 (7th Cir. 2017) (quoting

Anderson, 477 U.S. at 248). In assessing a summary judgment motion, the district court views the

facts in the light most favorable to, and draws all reasonable inferences in favor of, the nonmoving

party. Apex Digital, Inc. v. Sears, Roebuck & Co., 735 F.3d 962, 965 (7th Cir. 2013) (citation

omitted).

                                            Discussion

          Plaintiff is proceeding in this action on an Eighth Amendment claim of deliberate

indifference against Dr. Siddiqui and Wexford for delaying and/or failing to provide Plaintiff with

needed medications and treatment.
                                           Page 5 of 10
Case 3:18-cv-00092-RJD Document 71 Filed 10/30/20 Page 6 of 10 Page ID #738




       The Supreme Court has recognized that “deliberate indifference to serious medical needs

of prisoners” may constitute cruel and unusual punishment under the Eighth Amendment. Estelle

v. Gamble, 429 U.S. 97, 104 (1976). In order to prevail on such a claim, Plaintiff must show first

that his condition was “objectively, sufficiently serious” and second, that the “prison officials

acted with a sufficiently culpable state of mind.” Greeno v. Daley, 414 F.3d 645, 652-53 (7th Cir.

2005) (citations and quotation marks omitted).

       With regard to the first showing, the following circumstances could constitute a serious

medical need: “[t]he existence of an injury that a reasonable doctor or patient would find important

and worthy of comment or treatment; the presence of a medical condition that significantly affects

an individual’s daily activities; or the existence of chronic and substantial pain.” Hayes v. Snyder,

546 F.3d 516, 522-23 (7th Cir. 2008) (quoting Gutierrez v. Peters, 111 F.3d 1364, 1373 (7th Cir.

1997)); see also Foelker v. Outagamie Cnty., 394 F.3d 510, 512-13 (7th Cir. 2005) (“A serious

medical need is one that has been diagnosed by a physician as mandating treatment or one that is so

obvious that even a lay person would easily recognize the necessity for a doctor’s attention.”).

       A prisoner must also show that prison officials acted with a sufficiently culpable state of

mind, namely, deliberate indifference. “Deliberate indifference to serious medical needs of

prisoners constitutes the ‘unnecessary and wanton infliction of pain’.” Estelle, 429 U.S. at 104

(quoting Gregg v. Georgia, 428 U.S. 153, 173 (1976)). “The infliction of suffering on prisoners

can be found to violate the Eighth Amendment only if that infliction is either deliberate, or reckless

in the criminal law sense.” Duckworth v. Franzen, 780 F.2d 645, 652-53 (7th Cir. 1985).

Negligence, gross negligence, or even recklessness as that term is used in tort cases, is not enough.

Id. at 653; Shockley v. Jones, 823, F.2d 1068, 1072 (7th Cir. 1987). Put another way, the plaintiff

must demonstrate that the officials were “aware of facts from which the inference could be drawn
                                          Page 6 of 10
Case 3:18-cv-00092-RJD Document 71 Filed 10/30/20 Page 7 of 10 Page ID #739




that a substantial risk of serious harm exists” and that the officials actually drew that inference.

Greeno, 414 F.3d at 653. A factfinder may also conclude that a prison official knew of a

substantial risk from the very fact that the risk was obvious. Id. (internal quotations omitted).

       Defendants do not address whether Plaintiff’s medical condition constitutes a serious

medical need and, as such, the Court considers this issue conceded for purposes of this order.

Dr. Siddiqui

       Dr. Siddiqui asserts his treatment of Plaintiff and issuance of prescription medication to

treat his complaints was appropriate. The Court agrees.

       Relevant to the third amended complaint, Plaintiff first saw Dr. Siddiqui on December 21,

2017. Prior to this time, Plaintiff had been prescribed Bentyl and Pepcid by NP Moldenhauer to

address his complaints of indigestion and heartburn.            Dr. Siddiqui discontinued these

prescriptions and prescribed Prilosec and Reglan. Dr. Siddiqui next saw Plaintiff on March 7,

2018 (well after this lawsuit was filed), and he referred Plaintiff to a gastroenterologist for

evaluation. Plaintiff was diagnosed with achalasia in May 2018, and underwent a procedure to

treat this condition in November 2018.

       Thus, even when viewing this evidence in Plaintiff’s favor, the record reflects that Plaintiff

regularly sought treatment and was examined by Defendant Dr. Siddiqui, as well as other medical

providers at Menard. Plaintiff was provided various prescription medications to address his

complaints of stomach pain and vomiting, and was evaluated by a psychiatrist and issued

medication to address his psychiatric condition.       Ultimately, Plaintiff was referred by Dr.

Siddiqui to an outside specialist to address his physical complaints of vomiting and stomach pain.

Plaintiff may not have agreed with Dr. Siddiqui’s treatment regimen or decisions, but it is

well-established that “[a] prisoner’s dissatisfaction with a doctor’s prescribed course of treatment
                                            Page 7 of 10
Case 3:18-cv-00092-RJD Document 71 Filed 10/30/20 Page 8 of 10 Page ID #740




does not give rise to a constitutional claim unless the medical treatment was “blatantly

inappropriate.” Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014) (citing Greeno, 414 F.3d at 654

(quoting Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996)). Making such a showing is not easy

as “[a] medical professional is entitled to deference in treatment decisions unless ‘no minimally

competent professional would have so responded under those circumstances.’” Pyles, 771 F.3d at

409 (quoting Sain v Wood, 512 F.3d 886, 894-95 (7th Cir. 2008) (other quotation omitted)). In

other words, federal courts will not interfere with a doctor’s decision to pursue a particular course

of treatment unless that decision represents so significant a departure from accepted professional

standards or practices that it calls into question whether the doctor actually was exercising his

professional judgment. Pyles, 771 F.3d at 409 (citations omitted).

       There is no evidence that Defendant’s prescribed course of treatment was “blatantly

inappropriate.” Rather, the evidence demonstrates that Defendant Siddiqui examined Plaintiff,

prescribed medication to address his complaints, and referred Plaintiff for a variety of diagnostic

tests in an attempt to treat the same. The record fails to demonstrate that Dr. Siddiqui delayed or

failed to provide Plaintiff with needed medications and treatment. Accordingly, the Court finds

that Defendant Dr. Siddiqui’s treatment of Plaintiff was grounded in professional judgment and

was reasonable.     See Jackson v. Kotter, 541 F.3d 688, 698 (7th Cir. 2008).               For the

above-mentioned reasons, Defendant Dr. Siddiqui is entitled to judgment as a matter of law.

Wexford Health Sources, Inc.

       Plaintiff asserts that Defendant Wexford instituted or maintained unconstitutional policies

or practices that delayed or caused medical staff to fail to provide him with needed medications

and treatment.

       Where a private corporation has contracted to provide essential government services, such
                                         Page 8 of 10
Case 3:18-cv-00092-RJD Document 71 Filed 10/30/20 Page 9 of 10 Page ID #741




as health care for prisoners, the private corporation cannot be held liable under § 1983 unless the

constitutional violation was caused by an unconstitutional policy or custom of the corporation

itself. Shields v. Illinois Dept. of Corrections, 746 F.3d 782, 789 (7th Cir. 2014); see also Monell

v. Department of Social Services of City of New York, 436 U.S. 658 (1978). Accordingly, in order

for Plaintiff to recover from Wexford, he must offer evidence that an injury was caused by a

Wexford policy, custom, or practice of deliberate indifference to medical needs, or a series of bad

acts that together raise the inference of such a policy. Shields, 746 F.3d at 796. Plaintiff must

also show that policymakers were aware of the risk created by the custom or practice and must

have failed to take appropriate steps to protect him. Thomas v. Cook County Sheriff’s Dept., 604

F.3d 293, 303 (7th Cir. 2009). Finally, a policy or practice “must be the ‘direct cause’ or ‘moving

force’ behind the constitutional violation.” Woodward v. Correctional Medical Services of

Illinois, Inc., 368 F.3d 917, 927 (7th Cir. 2004) (internal citations omitted).

       In his third amended complaint, Plaintiff alleges that Wexford has a policy of not having

their staff and doctors see patients in a timely manner. However, Plaintiff has not provided any

evidence of such policy or practice. Plaintiff’s allegation is also belied by the record. Plaintiff

was seen by medical providers for his stomach complaints at least ten times from May 2017 to

May 2018, and referred to an outside specialist who diagnosed and subsequently treated his

condition. For these reasons, Wexford is entitled to summary judgment.

                                            Conclusion

       Based on the foregoing, Defendants’ Motion for Summary Judgment (Doc. 68) is

GRANTED. The Clerk of Court is directed to enter judgment in favor of Defendants Dr.

Mohammed Siddiqui and Wexford Health Sources, Inc. and against Plaintiff Christopher Wyma.

IT IS SO ORDERED.
                                            Page 9 of 10
Case 3:18-cv-00092-RJD Document 71 Filed 10/30/20 Page 10 of 10 Page ID #742




DATED: October 30, 2020


                                         s/ Reona J. Daly
                                         Hon. Reona J. Daly
                                         United States Magistrate Judge




                                Page 10 of 10
